Bell, J.
This was a suit against an employer and an insurance company, to recover a sum as disability benefits alleged to be due to the plaintiff under a group policy of insurance, together with damages and attorney’s fees. The petition alleged certain facts for the purpose of showing liability, and further averred that the plaintiff “has no adequate remedy at law to enforce her rights under the group policy . . referred to, and is forced to come into a court of equity to have her rights adequately protected.” The prayers of the petition were as follows: (1) that the plaintiff do have and recover judgment for the sum of $500, besides 25 per cent, of this amount as damages and a reasonable sum as attorney’s fees; (2) that defendants be required to produce and to have in court from term to term the policy sued on; (3) that process do issue, requiring defendants to appear and “answer this bill;” and (4) that petitioner have “any and all other equitable relief that the facts of this matter may entitle her to.” Under the terms of the policy the benefits, if any, were payable directly to the employee or to a beneficiary designated or to be designated by the employee as the insured.
*9001. “Whether a petition is based upon an equitable or legal cause of action depends upon the nature of the relief sought, as shown by the prayers, which indicate whether the alleged cause of action is intended by the pleader as founded upon equitable or legal principles. Steed v. Savage, 115 Ga. 97 (41 S. E. 272). To make a case in equity, the allegations of the petition must be applicable to the equitable relief prayed, and there must be a prayer either for the specific relief prayed, or for general relief. Whether a petition states an equitable or a legal cause of action depends upon the relief prayed. Fowler v. Davis, 120 Ga. 442 (47 S. E. 951).” Bernstein v. Fagelson, 166 Ga. 281, 287 (142 S. E. 862).
2. “The plaintiff in an equitable petition will never be granted any relief unless there is a prayer asking for the specific relief sought, or unless there is a prayer for general relief and the nature of the case is such that under the prayer for general relief some character of relief may be granted which is consistent with the case made by the petition and with the specific prayers therein.” Copeland v. Cheney, 116 Ga. 685 (2) (43 S. E. 59); Broderick v. Reid, 164 Ga. 474 (2) (139 S. E. 18).
3. Notwithstanding the vague and indefinite references to equity jurisdiction as contained in the instant petition, the specific allegations of fact, considered in connection with the specific prayers, show that the plaintiff is asking only for a common-law judgment and is not seeking any equitable relief; and in these circumstances the petition can not be construed as presenting an equity case, within the meaning of the constitutional provision relating to the jurisdiction of this court; nor does the case fall within any other class of cases of which this court has jurisdiction. It is therefore transferred to the Court of Appeals. See, in this connection, White v. Sikes, 129 Ga. 508 (59 S. E. 228, 121 Am. St. R. 228); Pound v. Smith, 146 Ga. 431 (2) (91 S. E. 405); Burress v. Montgomery, 148 Ga. 548 (3) (97 S. E. 538); Mulherin v. Neely, 165 Ga. 113 (139 S. E. 820); Avant v. Hartridge, 174 Ga. 278 (162 S. E. 524); Mobley v. Rucker, 176 Ga. 178 (2) (167 S. E. 104).

So ordered.


All the Justices concur, except Russell, C. J., wiio dissents, and Hill, J., absent for providential cause.